         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

Obermiller Nelson Engineering, Inc., a             Court File No.: 21-cv-463 (JRT/TNL)
North Dakota corporation,

                              Petitioner,
vs.                                         OBERMILLER NELSON ENGINEERING, INC.’S
                                             MEMORANDUM OF LAW IN SUPPORT OF
River Towers Association, a Minnesota           PETITION / MOTION FOR ORDER
Nonprofit corporation, and Langston         DISMISSING AND/OR STAYING RESPONDENT
Pearson Enterprises, Inc. d/b/a Hayes            RIVER TOWERS ASSOCIATION’S
Automation, a Minnesota Corporation               DEMAND FOR ARBITRATION

                           Respondents.



                                   INTRODUCTION

       By written subcontract, Petitioner Obermiller Nelson Engineering, Inc. (“ONE”)

provided certain mechanical and electrical engineering services to Respondent Langston

Pearson Enterprises, Inc. d/b/a Hayes Automation (“Hayes”) in connection with Hayes’

design-build prime contract with Respondent River Towers Association (“Association”)

for HVAC upgrades to the Association’s residential buildings.          The Association

subsequently commenced arbitration proceedings against ONE asserting claims for

breach of contract and professional negligence. ONE initiated this action challenging the

arbitrability of the Association’s arbitration claims against ONE.

       ONE now brings this motion seeking an Order from this Court dismissing or

staying the Association’s Demand for Arbitration (“Demand”) (Doc. 1-1) against ONE

because there is no arbitration agreement between ONE and the Association and (2) the

Association’s arbitration claims against ONE are not within the scope of the arbitration
         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 2 of 28




clause within ONE’s subcontract with Hayes. In addition, as established below, the

statute of limitations under Minn. Stat. § 541.051 bars the Association’s claims

predicated on an “existing stainless steel boiler flue piping” condition undisputedly

accepted by the Association in the Prime Contract.

                                         ISSUES

I.     WHETHER THE ASSOCIATION’S ARBITRATION CLAIMS AGAINST ONE SHOULD
       BE DISMISSED OR STAYED.

       Answer: Yes.
       The Association’s arbitration claims against ONE are not arbitrable. The claims
       should be dismissed with prejudice and on the merits, or in the alternative, stayed,
       pending the Court’s final review of arbitrability.

II     IF THE ASSOCIATION MAY PROCEED ON ITS CLAIMS, WHETHER THE CLAIMS
       PREDICATED ON AN “EXISTING STAINLESS STEEL BOILER FLUE PIPING”
       CONDITION IS BARRED BY THE STATUTE OF LIMITATIONS.

       Answer: Yes.
       Minnesota statutes, section 541.051 bars the Association’s claims based on the
       “existing stainless steel boiler flue piping” condition because the Association
       accepted this condition in its Prime Contract, and any claims based thereon have
       expired.

                            DOCUMENTS RELIED UPON

       ONE relies upon the Petition and documents incorporated therein (Docs. 1, 1-1).

ONE further relies upon a November 5, 2020, letter from Questions & Solutions

Engineering, Inc. (“QSE”) to the Association’s lawyer which the Association expressly

incorporated into the Demand. See O’Meara Decl., ¶2, at Ex. 1 (QSE Letter); Demand

(Doc. 1-1), at ECF p. 6, ¶12. ONE further submits its Answer and Joinder Request filed

in the arbitration matter. O’Meara Decl., ¶¶3, 4, at Exs. 2-3.



                                             2
         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 3 of 28




       When deciding a Rule 12(b)(6) motion to dismiss, a court may consider the

complaint and exhibits attached thereto, applicable contracts, matters of public record,

orders, and materials embraced by the complaint. Porous Media v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999); Stahl v. U.S.D.A., 327 F.3d 697, 700 (8th Cir. 2003); Mattes v.

ABC Plastics, 323 F.3d 695, 697 n.4 (8th Cir. 2003).

                                         FACTS

A.     The Contractual Relationships

       The Association contracted with Hayes through a February 13, 2018, AIA 141

Standard Form of Agreement Between Owner and Design-Builder (“Prime Contract”) for

the River Towers HVAC Revitalization Project (“Project”). See Prime Contract (Doc. 1-

1), at ECF p. 18. The Association, as the Owner of the Project, agreed to pay Hayes

$4,930,000 as the contract sum under the Prime Contract. Id. at ECF p. 20, § 1.1.6. The

Project is the subject of the Association’s Demand. See generally Demand (Doc. 1-1), at

ECF pp. 3-8.

       ONE is a North Dakota mechanical and electrical engineering firm which

subcontracted under Hayes pursuant to a March 15, 2018, Hayes Automation Subcontract

Agreement (“Subcontract”). See Petition (Doc 1), at ¶2; Subcontract (Doc. 1-1), at ECF,

p. 74. The scope of ONE’s professional services for the Project is defined in ONE’s

January 11, 2018, Letter of Agreement, attached at Schedule A to the Subcontract. Id.,

at 83-84. Hayes agreed to pay ONE $265,500 for its professional services under the

Subcontract. (Doc. 1-1) at ECF pp. 74, 83-84.

       The Association expressly agreed, in its Prime Contract with Hayes, that ONE’s

                                            3
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 4 of 28




services are performed solely for Hayes, not the Association:

       When applicable law requires that services be performed by licensed
       professionals, [Hayes] shall provide those services through qualified, licensed
       professionals. The [Association] understands and agrees that the services of
       [Hayes’] Architect and [Hayes’] other consultants are performed the sole interest
       of, and for the exclusive benefit of, [Hayes].

Prime Contract (Doc. 1-1) at ECF p. 25, §3.1.6. 1 The Subcontract between Hayes and

ONE also expressly states ONE’s contractual obligations are provided toward Hayes,

including any obligations flowing from the Prime Contract. See Subcontract (Doc. 1-1)

at ECF p. 78 (Responsibilities of Subcontractor).

       The Subcontract further requires that “any dispute between Hayes and [ONE]

arising out of or relating to this [Subcontract] or the Work shall be resolved by litigation.”

Id. at ECF p. 81 (Applicable Law). This broad litigation provision is subject to a joinder

request by Hayes (not the Association) for “any arbitration proceeding or legal action

between Owner and Hayes for any act or omission of Subcontractor or any Work

required to be performed hereunder by Subcontractor.” Id. There is no arbitration clause

or agreement that allows the Association to assert direct claims against ONE. The

Association is not Hayes, nor are the Association’s claims against ONE “between Owner

and Hayes” as required for an arbitration joinder under the Subcontract. Id.

       ONE and the Association are not parties to a contract and there is no arbitration



       1
              ONE is a “Consultant” as defined in the Prime Contract. See Prime
Contract (Doc. 1-1), at ECF p. 23, §1.4.9 (Consultant is “a person or entity providing
professional services for the Design-Builder for all or a portion of the Work []. To the
extent required by the relevant jurisdiction, the Consultant shall be lawfully licensed to
provide the required professional services.”)
                                              4
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 5 of 28




agreement between them. 2

       Additional facts will be noted below as applicable.

B.     The Arbitration Proceedings

       The Association initiated the arbitration by its Demand, dated February 8, 2021.

The Demand asserts eight (8) claims in the Demand for Arbitration. The first six (6)

claims are “between [the Association] and Hayes” — negligence, breach of contract,

breach of express/implied warranties, breach of fiduciary duty, indemnification, theft of

proceeds, and slander of title. See Demand (Doc. 1-1), at ECF pp. 8-13. Hayes answered

the Demand, cross-claimed against ONE and requested joinder of ONE to the extent

Hayes is found liable for these claims. See Doc. 1-2. The Association asserted the last

two claims (the Seventh and Eighth Causes of Action) directly against ONE.              See

Demand (Doc. 1-1), at ECF pp. 14-16. In response, ONE filed its Petition in this Court

(Doc. 1). To protect its rights in the arbitration proceeding, ONE also filed its answering

statement, answer to cross-claim, cross-claim conditioned on this Court’s determination

of arbitrability. O’Meara Decl., ¶3, Ex. 2.

       Despite the lack of an arbitration agreement between them, or any contractual

relationship at all, the Association asserts arbitration claims directly against ONE seeking

in excess of $6 million for design and construction-related damages. See Demand (Doc.

1-1), at ECF p. 16 (Request for Relief, ¶1).


       2
               In contrast, there is an arbitration agreement between the Association and
Hayes, and those parties have agreed that the Federal Arbitration Act governs arbitration
proceedings between them. See Prime Contract (Doc. 1-1), at ECF pp. 22-23, 49-50, §§
1.3, 14.4.1, 15.1. As explained above, however, ONE is not subject to that agreement.
                                               5
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 6 of 28




                                        ARGUMENT

I.    STANDARD OF ANALYSIS

      1.       Rule 12(b)(6) Motions

      A Rule 12(b)(6) motion is the appropriate means to resolve the instant issues. See

Seldin v. Seldin, 879 F.3d 269, 272 (8th Cir. 2018). This Court recently explained the

application of Rule 12(b)(6) motions:

      In reviewing a motion to dismiss under Rule of Civil Procedure 12(b)(6), the
      Court considers all facts alleged in the complaint as true to determine if the
      complaint states a “claim to relief that is plausible on its face.” Braden v. Wal-
      Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. Iqbal, 556
      U.S. 662, 678 (2009)). To survive a motion to dismiss, a complaint must provide
      more than “ ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a
      cause of action[.]’ ” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly,
      550 U.S. 544, 555 (2007)). Although the Court accepts the complaint's factual
      allegations as true, it is “not bound to accept as true a legal conclusion couched as
      a factual allegation.” Twombly, 550 U.S. at 555 (quotation omitted). “A claim has
      facial plausibility when the plaintiff pleads factual content that allows the court to
      draw the reasonable inference that the defendant is liable for the misconduct
      alleged.” Iqbal, 556 U.S. at 678. “Where a complaint pleads facts that are merely
      consistent with a defendant's liability, it stops short of the line between possibility
      and plausibility,” and therefore must be dismissed. Id. (quotation omitted). The
      Court construes the complaint in the light most favorable to the plaintiff, Papasan
      v. Allain, 478 U.S. 265, 283 (1986), and draws all reasonable inferences in
      plaintiff's favor, Park Irmat Drug Corp v. Express Scripts Holding Co., 911 F.3d
      505, 512 (8th Cir. 2018).

McDougall v. CRC Industries, 2021 WL 810625, *3 (D. Minn. March 3, 2021)

(Tunheim, C.J.).

      2.       Arbitrability

      The Association’s direct claims against ONE must be dismissed or alternatively

stayed pending the determination of the Association’s claims against Hayes. ONE never

entered into a contract with the Association and there is no arbitration agreement between

                                             6
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 7 of 28




them. 3 Neither is the Association a third party beneficiary of the Subcontract. As well,

the Association’s claims against ONE are not within the scope of the arbitration provision

in ONE’s Subcontract with Hayes. The Association’s claims are not arbitrable, and ONE

is forced to initiate this action seeking a judicial determination of arbitrability.

       “The question of arbitrability is for the court, not the arbitrator.” AgGrow Oils v.

Nat'l Union Fire Ins., 242 F.3d 777, 780 (8th Cir. 2001); First Options of Chicago v.

Kaplan, 514 U.S. 938, 942-44, (1995) (“a party who has not agreed to arbitrate will

normally have a right to a court's decision about the merits of its dispute”); Liberty Mut.

v. Mandaree Pub503, F.3d 709, 711 (8th Cir. 2007) (“a federal court has jurisdiction to

determine whether a question of arbitrability must be decided by the court or by the

arbitrator.”); ATT v. Commc'ns Workers of Am., 475 U.S. 643, 648 (1986) (“Arbitration is

a matter of contract and a party cannot be required to submit to arbitration any dispute

which he has not agreed so to submit.”); New Prime v. Oliveira 139 S. Ct. 532, 538

(2019) (courts are the appropriate arbiters when "a party specifically challenges the

validity of the agreement to arbitrate"); Henry Schein v. Archer & White Sales, 139 S. Ct.

524, 529 (2019) ("To be sure, before referring a dispute to an arbitrator, the court

determines whether a valid arbitration agreement exists."); Rent-A-Center v. Jackson, 561

       3
              The Court’s determination there is no valid arbitration agreement means
there is no binding arbitration clause delegating an arbitrability determination to the
arbitrator. See Shockley v. PrimeLending, 929 F.3d 1012, 1019 (8th Cir. 2019)
("[w]ithout an acceptance, no contract was formed as to the delegation provision");
Adherent Labs. v. Dipietro unpubl., 2018 WL 3520843, *3 (Minn. Ct. App. Jul. 23,
2018) (agreeing “before the AAA rules can be invoked, the district court must decide
whether appellants even have a right to enforce the settlement agreement”; finding no
third-party beneficiary to compel arbitration despite contract stating “Arbitration shall be
under the rules of the American Arbitration Association”).
                                               7
         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 8 of 28




U.S. 63, 71 (2010) ("If a party challenges the validity ... of the precise agreement to

arbitrate at issue, the federal court must consider the challenge before ordering

compliance with that agreement...."); Granite Rock v. Int’l Bhd. of Teamsters, 561 U.S.

287, 297 (2010) (“[A] court may order arbitration of a particular dispute only where the

court is satisfied that the parties agreed to arbitrate that dispute.”); Marshall v. Green

Giant, 942 F.2d 539, 547 (8th Cir. 1991) (“The district court was obligated to determine

whether the arbitration agreement was enforceable.”); Schoenborn v. State Farm, 495

N.W.2d 460, 463 (Minn.App. 1993); Cmty. Partners v. City of Lonsdale, 697 N.W.2d

629, 632 (Minn. App. 2005).

       There are two gateway substantive questions of "arbitrability" for courts to decide:

“[1] whether a valid agreement to arbitrate exists between the parties and [2] whether the

specific dispute falls within the scope of that agreement.” Express Scripts v. Aegon, 516

F.3d 695, 699, 700 (8th Cir. 2008); Webster Grading v. Granite Re, 879 F. Supp. 2d

1013, 1018 (D. Minn. 2012); Chiafos v. Restaurant Depot 2009 WL 2778077, at *3 (D.

Minn. Aug. 28, 2009) (Montgomery, J.); Amdahl v. Green Giant, 497 N.W.2d 319, 322

(Minn. App. 1993). Atcas v. Credit Clearing, 197 N.W.2d 448, 452 (1972) (“If no

agreement to arbitrate exists, either in fact or because the controversy sought to be

arbitrated is not within the scope of the arbitration clause of the contract, the court may

interfere and protect a party from being compelled to arbitrate.”); Shockley v.

PrimeLending, 929 F.3d 1012, 1019 (8th Cir. 2019) ("[w]ithout an acceptance, no

contract was formed as to the delegation provision"); Flink v. Carlson 856 F.2d 44, 47

(8th Cir. 1988) (staying arbitration of claims by brokerage firm against non-signatory

                                            8
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 9 of 28




individual representative to agreement) (citing Del E. Webb Constr. v. Richardson

Hospital, 823 F.2d 145, 148 (5th Cir. 1987) (although contractor and architect both

agreed to arbitrate disputes with owner, court could not force architect to arbitrate its

third-party claim against contractor); Barker v. Golf U.S.A., 154 F.3d 788, 791 (8th Cir.

1998), cert. denied 525 U.S. 1068 (1999); I.S. Joseph v. Mich. Sugar, 803 F.2d 396, 399-

400 (8th Cir. 1986) ("If there is in fact a dispute as to whether an agreement to arbitrate

exists, then that issue must first be determined by the court as a prerequisite to the

arbitrator's taking jurisdiction"); N & D Fashions v. DHJ Indus., 548 F.2d 722, 729 (8th

Cir. 1976); Local 1119 v. Mesabi, 463 N.W.2d 290, 295 (Minn. App. 1990); ISD No. 775

v. Holm Bros. Plumbing, 660 N.W.2d 146, 149 (Minn. Ct. App. 2003) (“In actions to stay

arbitration, the limited issue presented to the court is the existence and scope of the

arbitration agreement.”); Minnesota TP v. Co. St. Louis, 611 N.W.2d 355, 359 (Minn. Ct.

App. 2000) (“But even if the bare existence of an agreement to arbitrate clearly exists, the

district court may still decide whether the particular dispute at issue was clearly outside

the scope of the clause.”); 4; see also Minn. Stat. § 572.09(b) (“On application, the court


       4
               Esanbock v. Weyerhauser, 367 F.Supp.3d 925, 934-35 (D.Minn. 2019)
(Nelson, J.), appeal dismissed (Sept. 3, 2019) (pre-closing claims not subject to
arbitration in purchase agreement; “the FAA's presumptions favoring arbitration do not
compel this Court to order arbitration of disputes that are clearly not within the scope of
an arbitration provision.”); Glacier Park Iron Ore v. U.S. Steel, 948 N.W.2d 686, 690-91
(Minn. Ct. App. 2020), rev. granted (Oct. 20, 2020) (“The FAA provides that a court
decides whether a claim is arbitrable.”); Michels Holdings v. Prof'l Drain Servs., 2014
WL 3631678, at *3 (D. Minn. Jul. 22, 2014) (Davis, C.J.) (Minnesota Uniform
Arbitration Act, Minn. Stat. § 572B.07, applies because subcontract specifies laws of
State of Minnesota and 572B apply); Gilmer v. Interstate/Johnson Lane Corp., 500 U.S.
20, 24, 111 S.Ct. 1647, 1651 (1991); Volt v. Bd. of Tr., 489 U.S. 468, 478 (1989) (FAA
does not require parties to arbitrate “when they have not agreed to do so.”); Owen v.
                                             9
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 10 of 28




may stay an arbitration proceeding commenced or threatened on a showing that there is

no agreement to arbitrate.”).

       2.     Minnesota State Law Governs Arbitrability

       In analyzing the two-step inquiry, the Court applies “ordinary state law contract

principles to decide whether parties have agreed to arbitrate a particular matter.” Keymer

v. Management Recruiters, 169 F.3d 501, 504 (8th Cir. 1999); Liberty Mut. v. Mandaree,

503 F.3d 709, 711 (8th Cir. 2007); Lyster v. Ryan's Family Steak House., 239 F.3d 943,

946 (8th Cir. 2001); Paine v. Jefferson Nat'l Life, 594 F.3d 989, 992 (8th Cir. 2010); Bam

Navigation v. Wells Fargo, 2021 WL 533692 *3, 5 (D. Minn. Feb. 12, 2021) (Brasel, J.)

(“State contract law is used to determine whether a nonsignatory may enforce an

arbitration agreement.”) In addition, the Subcontract mandates, “The terms and

conditions of this Contract shall be construed in accordance with the laws of the state in

which the Project is located.” Doc. 1-1, at ECF p. 81 (Applicable Law). See also

Dominium Austin Partners v. Emerson, 248 F.3d 720, 729 n.9 (8th Cir. 2001) (The

construction of an agreement to arbitrate is governed by Federal Arbitration Act unless

the agreement expressly provides that state law should govern.); State v. Cross Country

Bank, 703 N.W.2d 562 (Minn. App. 2005) (“The FAA only applies when there is an




Bristol Care, 702 F.3d 1050, 1052 (8th Cir. 2013) (FAA “requires courts to enforce
arbitration agreements according to their terms.”); NRM Corp. v. Hercules, 758 F.2d 676,
681 (D.C. Cir. 1985) (contract interpretation, under federal law, "dovetails precisely with
general principles of contract law," such that, under both, "the judicial task in construing
a contract is to give effect to the mutual intentions of the parties").

                                            10
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 11 of 28




agreement to arbitrate.”) 5

       “Minnesota follows the objective theory of contract formation, under which an

outward manifestation of assent is determinative, rather than a party's subjective intent.”

Asia Pacific v. Rainforest Café, 380 F.3d 383, 385 (8th Cir. 2004); Cloquet Educ. Ass'n v.

ISD No. 94, 344 N.W.2d 416, 418 (Minn. 1984) (arbitration agreement itself reveals the

intention of the parties); In re Hennepin Recycling Lit., 540 N.W.2d 494, 499 (Minn.

1995) (“The rights of third-party beneficiaries depend upon, and are measured by, the

terms of the contract.”); Cederstrand v. Lutheran Bhd., 117 N.W.2d 213, 221 (Minn.

1962). In discerning the parties' intent the Court must do so strictly from the four corners

of the agreement, giving effect to all terms of the contract and eschewing an

interpretation that is unreasonable, absurd or renders portions of the contract superfluous

or redundant. See Quade v. Secura, 814 N.W.2d 703, 705 (Minn. 2012); Current Tech.

Concepts v. Irie Enterprises, 530 N.W.2d 539, 543 (Minn. 1995).




       5
               See also Vaden v. Discover Bank, 556 U.S. 49, 59, (2009) (FAA “is
‘something of an anomaly’ in the realm of federal legislation: It ‘bestow[s] no federal
jurisdiction but rather requir[es] [for access to a federal forum] an independent
jurisdictional basis over the parties' dispute.”); E.E.O.C. v. Waffle House, 534 U.S. 279,
293 (2002) (FAA does not require parties to arbitrate or be bound by an arbitration where
the party has not agreed to be bound by arbitration.) Here, ONE has invoked the Court’s
diversity jurisdiction.
                                            11
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 12 of 28




II.    THIS COURT MUST DISMISS THE ASSOCIATION’S ARBITRATION
       CLAIMS AGAINST ONE BECAUSE THERE IS NO VALID CONTRACT
       OR ARBITRATION AGREEMENT BETWEEN THE ASSOCIATION AND
       ONE

       1.     There is no Contract or Agreement to Arbitrate Between the
              Association and ONE

       There is no written contract between the Association and ONE. The Association

contracted only with Hayes, the design-builder, under the Prime Contract.            ONE

contracted with Hayes under the Subcontract. There being no arbitration agreement

between the Association and ONE, the Court can determine as a matter of law that the

Association’s arbitration claims against ONE must be dismissed. See e.g., State v. Cross

Country Bank, 703 N.W.2d 562, 571 (Minn. App. 2005) (applying “long-standing

contract-law principles” to hold “FAA policy favoring arbitration of disputes does not

compel [non-party] to arbitrate its tort claim”); Prestressed Concrete v. Adolfson

Peterson., 240 N.W.2d 551, 552-53 (1976) (two parties in a multiparty suit, who were not

agents but separate corporations, could not be compelled to arbitrate their claims); Dental

Implants & Biomaterials v. Keystone Dental, 2012 WL 12896195, at *3 (D. Minn. July 3,

2012) (Magnuson, J.) (“[A defendant] could not, for example, institute arbitration against

a company with whom it never had a contract at all and then insist that only an arbitrator

could decide that there was no contract between the two parties. That result not only

defies logic but is contrary to the longstanding maxim that parties are bound by the terms

of what they agreed.”); Bam Navigation, LLC v. Wells Fargo & Co., 2021 WL 533692

*3, 5 (D. Minn. Feb. 12, 2021) (Brasel, J.) (“Before addressing the issue of whether this

dispute is within the scope of the arbitration agreement, the Court must determine which

                                            12
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 13 of 28




parties may enforce the agreement.” “It is a ‘foundational Federal Arbitration Act

principle’ that ‘arbitration is strictly a matter of consent"—the parties must have agreed

to arbitrate.”) (citing Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1415 (2019); Davies v.

Waterstone Capital, 856 N.W.2d 711, 716 (Minn. Ct. App. 2015) (enforcing statute of

limitation as “a challenge to the validity of the arbitration agreement, which is an issue

for the court to decide.”); Shockley v. PrimeLending, 929 F.3d 1012 (8th Cir. 2019)

(court properly determined parties did not agree to arbitrate any disputes between them

nor was a contract formed to delegate this decision to an arbitrator); Nebraska Machinery

v. Cargotec, 762 F.3d 737, 741 (8th Cir. 2014) (court decides threshold question whether

the arbitration agreement itself is valid despite incorporation of AAA rules); Schultz v.

Verizon Wireless, 833 F.3d 975, 980 (8th Cir. 2016) (court had jurisdiction because

contract did not provide that an arbitrator must decide arbitrability); Faber v. Menard,

367 F.3d 1048, 1052–54 (8th Cir. 2004) (reviewing as issue of contract validity argument

that fee-splitting requirement in arbitration provision was unconscionable); Alexander v.

Anthony Int'l, 341 F.3d 256, 264 (3d Cir. 2003) (court decides unconscionability of 30–

day limitations period); Parm v. Bluestem Brands, Inc., 898 F.3d 869, 873 (8th Cir. 2018)

(“[S]tate contract law governs the threshold question of whether an enforceable

arbitration agreement exists between litigants” (brackets in original)); Theroff v. Dollar

Tree Stores, Inc., 591 S.W.3d 432, 442 (Mo. 2020) (“A court should determine if the

contract in question falls within the coverage of the arbitration act before applying the

act’s severability principle, requiring a challenge to an arbitration agreement, or

delegation provision, separate from a challenge to the overall contract.”) (citing New

                                            13
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 14 of 28




Prime Inc., 139 S. Ct. at 538) (“before invoking the severability principle, a court should

‘determine [ ] that the contract in question is within the coverage of the Arbitration

Act.”) 6

       2.      The Association is not a Third-Party Beneficiary of the Subcontract

       Having no contract with ONE, the Association alleges it is a third party

beneficiary of the Subcontract between Hayes and ONE in an attempt to enforce its direct

claims against ONE. See Demand (Doc. 1-1) at 12 (“Seventh Cause of Action: Breach of

Contract – Third-Party Beneficiary”). "Whether a particular arbitration provision may be

used to compel arbitration between a signatory and a nonsignatory is a threshold question

of arbitrability." Eckert/Wordell Architects, Inc. v. FJM Props, 756 F.3d 1098, 1100 (8th

Cir. 2014); Adherent Labs., Inc. v. Dipietro unpubl., 2018 WL 3520843, *3 (Minn. Ct.


6
  See also Haworth v. New Prime, 448 F. Supp. 3d 1060, 1073 (W.D. Mo. 2020) (“the
Court must decide whether there is "mutual assent" to create an arbitration contract
before even threshold questions of arbitrability can be compelled to an arbitrator”);
Sleeper Farms v. Agway, 211 F.Supp.2d 197, 200 (D.Me.2002) (“The existence of an
agreement to arbitrate is paramount.... Once the existence of an agreement is established,
courts turn to the question of the ‘scope’ of the arbitration agreement, unless the parties
have ‘clearly and unmistakably’ delegated the issue of ‘scope’ to an arbitrator.”) aff'd,
506 F.3d 98 (1st Cir. 2007); Sphere Drake v. All Am. Ins., 256 F.3d 587, 591 (7th Cir.
2001) (“as arbitration depends on a valid contract an argument that the contract does not
exist can’t logically be resolved by the arbitrator”); China Minmetals v. Chi Mei Corp.,
334 F.3d 274, 288 (3d Cir.2003) (“a contract cannot give an arbitral body any power,
much less the power to determine its own jurisdiction, if the parties never entered into
it”); Chastain v. Robinson-Humphrey, 957 F.2d 851, 854 (11th Cir. 1992) (court must
first determine whether non-signatory to arbitration agreement is bound to arbitrate
because "that party is challenging the very existence of any agreement, including the
existence of an agreement to arbitrate ") abr’d on other grounds by Larsen v. Citibank
FSB , 871 F.3d 1295, 1303 n.1 (11th Cir. 2017); John Wiley & Sons v. Livingston, 376
U.S. at 546 (“the threshold issue of whether a nonsignatory is bound by an arbitration
clause is for the court, not the arbitrators”).

                                            14
         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 15 of 28




App. Jul. 23, 2018) (agreeing “before the AAA rules can be invoked, the district court

must decide whether appellants even have a right to enforce the settlement agreement”;

finding no third-party beneficiary to compel arbitration despite contract stating

“Arbitration shall be under the rules of the American Arbitration Association”); Onvoy,

Inc. v. SHAL, 669 N.W.2d 344, 356 (Minn. 2003) (“parties may not be compelled to

arbitrate claims if they have alleged that the contract at issue never legally existed”);

Stern 1011 First St. v. Kenneth 937 N.W.2d 173, 177 (Minn. Ct. App. 2020) (affirming

district court’s ruling that plaintiff waived its arbitration rights).

       Under Minnesota law, to be a third-party beneficiary, the contracting parties must

intend their contract to benefit that third party at the time the contract was entered.

Hickman v. SAFECO, 695 N.W.2d 365, 370 (Minn. 2005); In re Hennepin Recycling,

540 N.W.2d at 499 (“The rights of third-party beneficiaries depend upon, and are

measured by, the terms of the contract.”); Broughton v Hold Bros. 2002 WL 1840853 (D.

Minn. Aug. 12, 2002); Robbinsdale Public SCH v. Haymaker Constr., unpubl., 1997 WL

631521, *3 (Minn. Ct. App. Oct. 14, 1997) (“When evaluating the issue of arbitrability

on a motion to stay arbitration, the court must ascertain the intention of the parties from

the language of the arbitration agreement.”) (citing Minnesota Fed. of Teachers, Local

331 v. ISD 361, 310 N.W.2d 482, 484 (Minn. 1981)).

       The Association is a signatory to its Prime Contract with Hayes. (Doc. 1-1) at 18.

The clear and unambiguous terms of the Prime Contract are dispositive of the contracting

parties’ intent rejecting any third party beneficiary status:

       § 1.4.1 Design-Build Documents. The Design-Build Documents consist of this

                                                15
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 16 of 28




       Agreement between Owner and Design-Builder and its attached Exhibits
       (hereinafter, the "Agreement"); other documents listed in this Agreement; and
       Modifications issued after execution of this Agreement. A Modification is (1) a
       written amendment to the Contract signed by both parties, including the Design-
       Build Amendment, (2) a Change Order, or (3) a Change Directive.

       § 1.4.2 The Contract. The Design-Build Documents form the Contract. The
       Contract represents the entire and integrated agreement between the parties and
       supersedes prior negotiations, representations or agreements, either written or oral.
       The Contract may be amended or modified only by a Modification. The Design-
       Build Documents shall not be construed to create a contractual relationship
       of any kind between any persons or entities other than the Owner and the
       Design-Builder.

       § 3.1.4 The Design-Builder shall be responsible to the Owner for acts and
       omissions of the Design-Builder's employees, Architect, Consultants, Contractors,
       and their agents and employees, and other persons or entities performing portions
       of the Work.

       § 3.1.6 When applicable law requires that services be performed by licensed
       professionals, the Design-Builder shall provide those services through qualified,
       licensed professionals. The Owner understands and agrees that the services of
       the Design-Builder's Architect and the Design-Builder's other Consultants
       are performed in the sole interest of, and for the exclusive benefit of, the
       Design-Builder.

Prime Contract (Doc. 1-1) at ECF pp. 23, 25 (emphasis added). The Association, in its

Prime Contract, expressly acknowledges and agrees that ONE’s services “are performed

in the sole interest of, and for the exclusive benefit of, the Design-Builder,” and that the

Prime Contract “shall not be construed to create a contractual relationship of any kind

between any persons or entities other than the Owner and the Design-Builder.” Id.

Under these terms, there can be no third party beneficiaries.

       Despite these clear contractual statements, the Association contends the Prime

Contract provisions apply to mandate arbitration of its direct claims against ONE. The

Association is wrong, as the terms of the Prime Contract preclude any contractual

                                            16
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 17 of 28




relationship between the Association and ONE. The Subcontract, moreover, states that

ONE only assumes toward Hayes — not the Association — all of the obligations and

responsibilities Hayes assumes toward the Association under the Prime Contract.

Subcontract (Doc. 1-1) at ECF p. 81. ONE’s services “performed in the sole interest of,

and for the exclusive benefit of” Hayes under the Subcontract were actually intended for

the Association when the Prime Contract, as noted above, clearly states ONE’s services

were solely for the benefit of Hayes. See ISD 281 v. Haymaker, unpubl., 1997 WL

631521, *3 (Minn.Ct.App. Oct. 14, 1997) (finding AIA ‘no contractual relationship’

clause “specifically excludes the possibility of a contract between the [owner] and any

subcontractor”); Fliginger v. Opus Northwest Constr., unpubl., 2010 WL 4286231, *6

(Minn.Ct.App. Nov. 2, 2010) (no third party beneficiary where design-build contract

“clearly envisions that [design-builder’s] performance will be rendered to [Owner]).”);

Town Ctr. Office Plaza v. Carlson Real Estate, unpub., 2017 WL 1375304, at *8-9

(Minn.Ct.App. Apr. 17, 2017) (condominium association was not a third-party

beneficiary of design-build contract between developer and builder); Eleria v. City of St.

Paul, unpubl., 2010 WL 5293742, at *6-7 (Minn.Ct.App. Dec. 28, 2010) (no intended

third party beneficiary under contract’s “sole and exclusive benefit” provision). 7 See also


       7
              See also Bedford Courts v. Concrete Structures, 68 Misc. 3d 1224(A), 2020
WL 5638618 (N.Y. Sup. Ct. 2020) ("no contractual relationship" clause is evidence of
the contracting parties' intent not to create any third party beneficiaries); Pierce
Associates v. Nemours Foundation, 865 F.2d 530, 537 (3d Cir. 1988) ("the owner is the
one who ultimately benefits from its performance. However, this does not create a third
party beneficiary relationship."); Dick Anderson Constr. v. Monroe Constr., 221 P.3d
675, 686 (Mont. 2009); Yaffe v. Scarlett Place Residential, 45 A.3d 844, 852 (Md.Ct.
Spec. App. 2012) ("no contractual relationship" clause evidence that contracting parties
                                            17
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 18 of 28




Cloquet Educ. Ass'n v. ISD 94, 344 N.W.2d 416, 418 (Minn. 1984) (parties’ intent is

found in the contract); Keymer, 169 F.3d at 504 (“arbitration is a matter of consent, not of

coercion.”); Chard Realty v. City of Shakopee, 392 N.W.2d 716, 720-21 (Minn. App.

1986), rev. denied (Minn. Nov. 19, 1986); Julian Johnson Constr. v. Parranto, 352

N.W.2d 808, 811 (Minn.App. 1984) (parties must intend to benefit third party at the time

they entered their contract through contractual performance); St. Paul Fire Marine v.

API, unpubl., 2004 WL 2161181 (Minn.Ct.App. Sep. 28, 2004) (affirming court’s denial

of non-signatory’s motion to compel arbitration claiming third-party beneficiary status);

Oehme van Sweden v. Maypaul Trading, 902 F. Supp. 2d 87, 96-97 (D.D.C. 2012) (court

determined non-signatory not bound to arbitrate because she did not sign any agreement

containing an arbitration provision and thus did not clearly and unmistakably agreed to

arbitrate arbitrability); U.S. v. Interface Constr., 2007 WL 9725001, at *3 (E.D. Mo. Nov.

20, 2007) (“A mere reference to the prime contractor in a "flow-through" clause in the

subcontract is insufficient to bind a subcontractor to an arbitration clause contained

within the prime contract.”) (citing Case Intern. v. T.L. James., 907 F.2d 65, 67 (8th Cir.

1990) (denying motion to compel arbitration)).

       The Association is not a third party beneficiary of the Subcontract, and may not

invoke the arbitration provision of the Subcontract.

       3.     The Scope of the Subcontract’s Arbitration Clause Does not Apply to
              the Association’s Claims Against ONE

       A further reason justifies dismissal: the Association’s direct claims against ONE

did not intend to confer third party beneficiary status on condominium unit owner to
enforce contract between developer and contractor).
                                            18
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 19 of 28




are not within the scope of the arbitration clause of the Subcontract. “The second issue,

whether the specific dispute falls within the scope of [the] agreement,’ must also be

resolved by a court to ensure that a party is not unfairly stripped of its right to a judicial

decision about a matter it had not agreed to arbitrate.” Express Scripts, 516 F.3d at 699

(quoting First Options of Chicago v. Kaplan, 514 U.S. 938, 945 (1995)). The Court must

determine the parties' intent "from the plain language of the instrument itself." Travertine

Corp. v. Lexington-Silverwood, 683 N.W.2d 267, 271 (Minn. 2004); Knudsen v. Transp.

Leasing/Contract, 672 N.W.2d 221, 223 (Minn. App. 2003) (a court "gives effect to the

parties' intentions as expressed in the four corners of the instrument, and clear, plain, and

unambiguous terms are conclusive of that intent"), rev. denied (Minn. Feb. 25, 2004).

       The Subcontract’s claim resolution provisions provide:

       • APPLICABLE LAW
       The terms and conditions of this Contract shall be construed in accordance with
       the laws of the state in which the Project is located. Subject to the obligation of
       Subcontractor to join in any arbitration proceeding or legal action between
       Owner and Hayes as set forth hereinabove, any dispute between Hayes and
       Subcontractor arising out of or relating to this Contract or the Work shall be
       resolved by litigation commenced in a court of competent jurisdiction in the state
       in which the Project is located, if such litigation is initiated in or within six (6)
       months after the Project is fully completed, and in the state or province, or federal
       courts of the , if such litigation is initiated after such period, it being specifically
       understood and agreed that Hayes and Subcontractor expressly consent to the
       jurisdiction and venue of such courts.


       • RESPONSIBILITIES OF SUBCONTRACTOR
       • Insofar as the terms of the Prime Contract and/or the obligations and
       responsibilities which Hayes by the Prime Contract has assumed toward Owner
       are applicable to the Work, Subcontractor assumes toward Hayes all of the
       obligations and responsibilities which Hayes by the Prime Contract has assumed
       toward Owner and shall be bound to Hayes not only by the terms of this Contract
       but also by the terms of the Prime Contract. To the extent that any arbitration

                                              19
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 20 of 28




       proceeding or legal action between Owner and Hayes involves any act or
       omission of Subcontractor or any Work required to be performed hereunder
       by Subcontractor, Subcontractor shall, if requested by Hayes, join in such
       arbitration proceeding or legal action as a party, it being specifically
       understood and agreed that Subcontractor expressly consents to the jurisdiction an
       (sic) venue of, and agrees to be bound by any decision rendered in connection
       with, any such arbitration proceeding or legal action. Where any provision of the
       Prime Contract is inconsistent with a provision of this Contract, this Contract shall
       govern.

Subcontract (Doc. 1-1) at 78, 81 (emphasis added).

       Under the Subcontract’s express dispute resolution provisions any dispute between

Hayes and ONE arising out of or relating to the Subcontract or the Work shall be

resolved by litigation. 8 Id. at 81. The only exception is that if requested by Hayes ONE

shall join an arbitration proceeding between Owner and Hayes that involves any act or

omission of ONE or any Work required to be performed ONE. Id. This provision does

not permit any direct claims against ONE by the Association, and by definition, the

Association’s direct claims against ONE are not “between Owner and Hayes” nor is

Association’s arbitration Demand a joinder request by Hayes. The Association’s six

claims against Hayes are the only claims “between Owner and Hayes” having any

bearing on the Subcontract’s limited arbitration provision.

       Under the Subcontract, ONE assumed toward Hayes all of the obligations and


       8
               The Subcontract defines “Work” as: “The work specified in Schedule A
including all permits, bonds, insurance, labor, services, supervision, scaffolding, tools
and equipment necessary to fully perform and complete the construction required by this
Contract and including all materials and supplies incorporated or to be incorporated in
such construction.” Subcontract (Doc. 1-1), at ECF p. 74 (“Work”). Schedule A of the
Subcontract is ONE’s January 11, 2018, Letter of Agreement addressed to Hayes and
attached to the Subcontract proposing ONE’s scope of mechanical and electrical services
to Hayes. Id., at ECF p. 82.
                                            20
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 21 of 28




responsibilities that Hayes assumed toward the Association under the Prime Contract but

only to the extent the arbitration claims between the Association and Hayes involve

ONE’s actions/omission or any Work required. Subcontract (Doc.1-1) at ECF p. 81. The

Subcontract governs over any inconsistent provisions in the Prime Contract.              Id.

(Contract Documents) (“Where any provision of the Prime Contract is inconsistent with a

provision of this Contract, this Contract shall govern.”) The result is that the Association

may assert arbitration claims against Hayes, and if those claims involve ONE’s conduct

or its Work, Hayes may request ONE join the arbitration. But nowhere does either the

Prime Contract or the Subcontract permit the Association to assert direct arbitration

claims against ONE.

       In sum, the Association’s direct claims against ONE are not permitted by the

narrowly focused Subcontract provision to arbitrate only the claims “between Owner and

Hayes” and are therefore not arbitrable against ONE. See e.g., M. A. Mortenson v.

Saunders Concrete Company, 2011 WL 2672248, at *7 (D. Minn. Jul. 8, 2011) (Frank,

J.) (“The arbitration agreement between Mortenson and Saunders, while incorporated in

the Bond between Mortenson and Hartford, by its own terms only governs ‘any dispute

arising between Mortenson and [Saunders] under the [Subcontract].’ The dispute between

Mortenson and Hartford arising under the Bond is thus beyond the scope of the

arbitration agreement.”); Local 38N Graphic Commc’ns Conference/IBT v. St. Louis

Post-Dispatch, LLC, 638 F.3d 824, 826 (8th Cir. 2011) (“The parties’ obligation to pursue

formal mediation arises solely under the subcontract; there is no similar provision in the

Teaming Agreement. Therefore, this claim arises under the subcontract and is not subject

                                            21
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 22 of 28




to arbitration.”); Flink v. Carlson, 856 F.2d 44, 46-47 (8th Cir. 1988) (affirming district

court’s stay of arbitration of a brokerage’s claims against the individual representative).

III.   MINN. STAT. §541.051 BARS THE ASSOCIATION’S CLAIMS BASED ON
       AN “EXISTING STAINLESS STEEL BOILER FLUE PIPING”
       CONDITION ACCEPTED BY THE ASSOCIATION IN THE PRIME
       CONTRACT

       Even if the Association is permitted to pursue its February 8, 2021 direct claims

against ONE, the two year limitations period under Minn. Stat. §541.051 bars any claims

predicated on an “existing stainless steel boiler flue piping” condition accepted by the

Association in the Prime Contract as of the date of that contract, February 13, 2018.

       The applicable version of Minn. Stat. § 541.051 provides:

       Except where fraud is involved, no action by any person in contract, tort, or
       otherwise to recover damages for any injury to property, real or personal, or for
       bodily injury or wrongful death, arising out of the defective and unsafe condition
       of an improvement to real property, shall be brought against any person
       performing or furnishing the design, planning, supervision, materials, or
       observation of construction or construction of the improvement to real property or
       against the owner of the real property more than two years after discovery of
       the injury, nor in any event shall such a cause of action accrue more than ten
       years after substantial completion of the construction. Date of substantial
       completion shall be determined by the date when construction is sufficiently
       completed so that the owner or the owner's representative can occupy or use the
       improvement for the intended purpose.

Minn. Stat. 541.051(a) (2017) (emphasis added). 9 This Court may properly rule on the

timeliness of the Demand. See I.S.D. No. 775 v. Holm Bros. Plumbing, 660 N.W.2d 146,

150 (Minn. Ct. App. 2003) (ruling “the district court had the jurisdiction to rule on the

       9
             Section 541.051, subds. (a) and (c) were revised in 2018, but the revisions
have no application to this matter because they apply only to claims accruing after May 9,
2018. See Minn. Laws Chapter 116 (2018) (noting effective date is the day following
final enactment, which was May 8, 2018). Here, the claims accrued no later than
February 13, 2018, the date of the Prime Contract.
                                             22
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 23 of 28




timeliness of the demand for arbitration pursuant to the statute of limitations clause in the

paragraph … of the parties’ contract”); 200 Levee Drive Assocs. v. Bor-Son, 441 N.W.2d

560, 563 (Minn. App. 1989) (statute of limitations is “a proper scope issue which may be

effortlessly decided by the trial court during the action to stay arbitration.”); Day

Masonry v. ISD 781, N.W.2d 321, 333 (Minn. 2010).

        The Demand attaches the Prime Contract which includes a February 16, 2018,

Hayes’ proposal, incorporated therein as Contract Exhibit A. See Demand (Doc. 1-1), at

ECF p. 58. Exhibits are part of the Prime Contract. Id. (Doc. 1-1) at ECF p. 24, § 1.4.1

(“The Design-Build Documents consist of this Agreement between Owner and Design-

Builder and its attached Exhibits”); § 1.4.2 (“The Design-Build Documents form the

Contract. The Contract represents the entire and integrated agreement between the parties

and supersedes prior negotiations, representations or agreements, either written or oral.”).

The February 16, 2018, proposal expressly identifies an “existing stainless steel flue

piping” condition in the section entitled Mechanical Services Included, Boiler

Replacement in Building A:

       Boiler replacement in Building A
              *      *      *
          c. Furnish and install five (5) condensing boilers with a ventilation system
              required to utilize the existing stainless steel flue piping.
              *      *      *

February 16, 2018 Proposal (Doc. 1-1) at ECF p. 59, ¶2.c (emphasis added). This

“existing stainless steel flue piping” condition was accepted by the Association as part of

the Prime Contract on the contract’s effective date, February 13, 2018. (Doc. 1-1) at ECF

p. 18. The condition is also readily identifiable and would have been reasonably known to

                                             23
           CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 24 of 28




the Association’s Project Team upon review of the Hayes proposal.

          The Demand also incorporates a November 5, 2020, letter to the Association’s

lawyer from Questions & Solutions Engineering, Inc. (“QSE”). (Doc. 1-1) at ECF p. 6,

¶12 (“QSE prepared a report dated November 5, 2020, that describes in detail the alleged

design and construction defects. The report is incorporated herein by reference in its

entirety…”); O’Meara Decl., ¶2, at Ex. 1 (Nov. 5, 2020 QSE Letter). QSE is designated

in the Prime Contract as “persons or entities, in addition to the Owner's representative,

who are required to review the Design-Builder's Submittals”:

          § 1.2 Project Team
          § 1.2.1 The Owner identifies the following representative in accordance with
          Section 7.1.1:
          (List name, address and other information.)

          Jason Mumme
          First Service Residential
          15 South 181 Street
          Minneapolis,MN.55401
          612-333-8713 Office
          651-269-4213 Cell
          Jason.mumme@fsresidential.com

          § 1.2.2 The persons or entities, in addition to the Owner's representative, who are
          required to review the Design-Builder's Submittals are as follows:
          (List name, address and other information.)

          Rebecca Ellis
          QSE Engineering
          1079 Falls Curve
          Chaska, MN. 55318

Prime Contract (Doc. 1-1), at ECF p. 22, §§1.2.1, 1.2.2. QSE’s November 5, 2020, letter

states:

          Boiler Flue

                                               24
 CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 25 of 28




Contract Exhibit A (Attachment E) Page 2, Paragraph 2c stated that the new
boilers would “utilize the existing stainless steel flue piping.” However, there
was no existing stainless steel flue piping in River Towers. Contract Exhibit B
(Attachment B) did not address the means for removing boiler exhaust air from the
building.
Hayes’s and ONE’s erroneous understanding of existing conditions carried into
ONE’s May 31, 2018 Permit Set drawings, which showed a new boiler room
horizontal flue connecting to an existing round vertical duct inside the existing
chimney and running from the Basement to a discharge above Tower A roof.
There is an access door into the bottom of the existing chimney, but, during the
scope development and design process, it appears that neither Hayes nor ONE
looked into the chimney to determine if there was a stainless steel flue inside of it.
This was a critical verification that Hayes/ONE should have performed before
finalizing the design, executing a Design Build Amendment, and proceeding with
demolition and construction.
When it was finally discovered that there was no stainless steel flue within the
existing chimney into which the new boiler exhaust could tie, Hayes/ONE took a
completely different approach to handling the boiler exhaust. They designed and
installed a stainless steel flue that exited the building below the 2nd Floor to the
west of the main entrance vestibule and discharged the moisture-laden boiler
exhaust through a fan installed on the roof of the main lobby, just above street
level. This did not meet Hayes’ contractual requirements and drew a second
citation from the historical preservation district. It also caused significant
problems and created unacceptable hazards during the winter because the
moisture- laden exhaust plume rapidly condensed and froze on the roof and
sidewalk at the main entrance to the building.
The alternate flue configuration was clearly an unacceptable design, but Hayes
installed it anyway without getting necessary approvals from the City of
Minneapolis or performing appropriate analysis of the consequences. This
situation could have been avoided if, as required to meet their professional
obligations under the contract, Hayes/ONE had performed a thorough
investigation of existing conditions before proposing a scope of work and project
budget.
The unacceptable boiler exhaust system was evidence of:
  .1 Failure to meet professional engineering standards-of-care by not confirming
     existing conditions upon which the design relied. In addition, designing and
     installing a clearly-unacceptable boiler flue system without appropriate
     review and approval.
  .2 Failure to comply with historic district legal requirements.



                                      25
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 26 of 28




O’Meara Decl., ¶2, Ex. 1, at pp. 13-14 (emphasis added). 10

        In addition, the QSE letter contains an even earlier Hayes proposal, dated January

11, 2018, which also expressly references the same “existing stainless steel flue piping”

condition. O’Meara Decl., ¶2, Ex. 1, at Attachment F, pp. 1-2, ¶2.c.

        Based on the foregoing, the Association cannot contend it was unaware of any

terms or conditions within the Prime Contract it signed, including the flue condition:

       [I]n the absence of fraud, mistake, duress, coercion, or unconscionable
       terms, a literate party who signs a contract, in ignorance of its contents,
       remains bound by its terms and conditions. See Gartner v. Eikill, 319
       N.W.2d 397, 398 (Minn.1982); accord N & D Fashions, Inc. v. DHJ
       Industries, Inc., 548 F.2d 722, 727 (8th Cir.1976) (citations omitted). A
       party therefore signs a contract at its own peril. Failing to read or
       understand the language of a contract serves as no defense under the law. N
       & D Fashions, Inc., 548 F.2d at 727.

Johnson v. Hubbard Broad., 940 F. Supp. 1447, 1454 (D. Minn. 1996) (Montgomery, J.);

see also Stevens v. U.S., 29 F.2d 904, 905 (8th Cir. 1928) (“If, in making a contract, the

parties agree upon or assume the existence of a particular fact as the basis of their

negotiations, they are estopped to deny the fact so long as the contract stands, in the

absence of fraud, accident, or mistake.”).

       For purposes of section 541.051 with respect to the flue condition, the Association

discovered the injury on February 13, 2018, the effective date of the Prime Contract,

nearly three years before the Association filed its Demand with AAA on February 8,

2021, and well after the two year limitations period began. See 328 Barry Ave. v. Nolan

       10
              Notably, the Prime Contract expressly includes QSE as part of the
Association’s designated Project Team contractually required, in addition to the Owner's
representative, to review Hayes’ submittals. Prime Contract (Doc. 1-1), at ECF p. 22,
§§1.2.1, 1.2.2.
                                             26
         CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 27 of 28




Props. Grp., 871 N.W.2d 745, 749 (Minn. 2015) (section 541.051, subd. 1 “predicates

the accrual of a cause of action, and the commencement of the statute of limitations, on

the discovery of the injury”; it does not require construction to be substantially

complete); Sterling Heights v. Veit, 2012 WL 5990311, at *2-3 (Minn. Ct. App. Dec. 3,

2012) (applying section 541.051 to bar contract claim based on failure to disclose

defective conditions on the property as “arising out of the defective and unsafe condition

of an improvement.”); Square 1 Ltd. P'ship. v. W.R. Grace, 815 F.Supp. 1266, 1279

(D.Minn. 1993) (§541.051 limitations period commences "when a plaintiff has enough

facts to be on notice that a potential injury may exist" and this time period "does not

await a ‘leisurely discovery of the full details’ of the injury”); Neitzke v. Williams, 490

U.S. 319, 326–27, (1989) (Rule 12(b)(6) authorizes the Court to dismiss a claim on the

basis of a dispositive legal issue.)

       The Prime Contract, accepted by the Association effective February 13, 2018,

undisputedly includes the “existing stainless steel flue piping” condition upon which the

Association, nearly three years later, now claims is incorrect and for which ONE should

be held liable. The Association accepted this condition as part of the Prime Contract as a

matter of basic contract law. See Prime Contract (Doc. 1-1) at ECF pp. 23 § 1.4.2 (“The

Contract represents the entire and integrated agreement between the parties and

supersedes prior negotiations, representations or agreements, either written or oral.”);

Cameo Homes v. Kraus-Anderson, 394 F.3rd 1084 (8th Cir. 2005) (enforcing 21 day

written claim notice under the contract to precludes claims).



                                            27
        CASE 0:21-cv-00463-JRT-TNL Doc. 9 Filed 03/05/21 Page 28 of 28




                                     CONCLUSION

Obermiller Nelson Engineering, Inc. respectfully requests an Order:

       (1)    Dismissing the Association’s Demand for Arbitration against ONE with
              prejudice and on the merits;

       (2)    Alternatively, staying the Association’s Demand pending this Court’s
              determination of all issues involving arbitrability of the Association’s
              claims against ONE;

       (3)    Alternatively, if the Court determines the Association may pursue its direct
              claims against ONE, ruling that Minn. Stat. § 541.051 bars any claims by
              the Association predicated on an “existing stainless steel boiler flue piping”
              condition expressly accepted by the Association in the Prime Contract.

       (4)    Alternatively, if the Court denies ONE’s Petition, staying this matter
              pending the adjudication of all claims in the arbitration matter. 11

                                          Respectfully submitted,

Dated: March 5, 2021                      O’MEARA, LEER, WAGNER & KOHL, P.A.

                                                  s/ Shamus P. O’Meara

                                          _______________________________
                                          Shamus P. O’Meara (#221454)
                                          Mark R. Azman (#237061)
                                          7401 Metro Boulevard, Suite 600
                                          Minneapolis, MN 55439-3034
                                          (952) 831-6544
                                          spomeara@olwklaw.com

                                          ATTORNEYS FOR PETITIONER OBERMILLER
                                          NELSON ENGINEERING, INC.

11
   See Bam Navigation v. Wells Fargo, 2021 WL 533692 *3, 5 (D. Minn. Feb. 12, 2021)
(Brasel, J.) (“When a case may not fully resolve a dispute, a stay is appropriate. Because
here the arbitrator may find that BAM's claims do not fall within the arbitration
provision, the Court will stay the case.”); 9 U.S.C. § 3 (stating district courts “ shall ...
stay the trial of the action until such arbitration has been had in accordance with the terms
of the agreement”).

                                             28
